Citation Nr: 0919984	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-00 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1946 to April 1948 
and March 1970 to November 1973.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) from a December 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2008, the Board remanded this claim for additional 
development.  That development having been completed, the 
claim is now ready for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities, including 
bilateral hearing loss, rated 40 percent disabling; total 
left knee replacement, rated 30 percent; total right knee 
replacement, rated 30 percent; mood disorder with anxiety 
disorder associated with total left knee replacement, rated 
30 percent; discogenic disease lumbosacral spine, status post 
laminectomy with spondylosis and history of radiculopathy, 
rated 20 percent; left lower incomplete paralysis associated 
with discogenic disease lumbosacral spine, status post 
laminectomy with spondylosis and fusion and history of 
radiculopathy, rated 20 percent; right lower incomplete 
paralysis associated with discogenic disease lumbosacral 
spine, status post laminectomy with spondylosis and fusion 
and history of radiculopathy, rated 20 percent; tinnitus, 
rated 10 percent; and lower lip scar, rated noncompensable; 
render the Veteran unemployable.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.


II.  Entitlement to TDIU

The Veteran is seeking a total disability rating based on 
individual unemployability.  Total disability ratings for 
compensation purposes may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there are sufficient 
additional service-connected disabilities to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
4.16 (2008).  

The Veteran's service-connected bilateral hearing loss is 
rated 40 percent disabling.  In addition, a total left knee 
replacement is rated 30 percent, a total right knee 
replacement is rated 30 percent, a mood disorder with anxiety 
disorder associated with total left knee replacement is rated 
30 percent, discogenic disease lumbosacral spine, status post 
laminectomy with spondylosis and history of radiculopathy is 
rated 20 percent, left lower incomplete paralysis associated 
with discogenic disease lumbosacral spine, status post 
laminectomy with spondylosis and fusion and history of 
radiculopathy is rated 20 percent, right lower incomplete 
paralysis associated with discogenic disease lumbosacral 
spine, status post laminectomy with spondylosis and fusion 
and history of radiculopathy is rated 20 percent; tinnitus is 
rated 10 percent, and lower lip scar is rated noncompensable.  

The Veteran's combined rating for all his service-connected 
disabilities is 90 percent.  Therefore, the Veteran is 
eligible for an individual unemployability rating if he is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the 
United States Court of Appeals of Veterans Claims (Court) 
held that the central inquiry in determining whether a 
Veteran is entitled to a total rating based on individual 
unemployability is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), 
the Court found that although a Veteran could undertake 
employment despite his service-connected disabilities, he was 
unemployable because he was unable to secure employment due 
to his physical disabilities.

The Veteran's symptoms are consistent with those that would 
preclude gainful employment for someone with his education 
and work experience.  The Veteran retired from his job as a 
manager with the U.S. Civil Service, after over ten years 
with the same company.  He reported retiring due to his knee 
and back disabilities, and his hearing loss.  During the VA 
examination in December 2008, the Veteran stated his job 
required him to climb radio towers and to crawl under 
subflooring to install communication lines.  He stated he 
felt unable to perform these duties due to his physical 
disabilities.  Additionally, his hearing loss led him to be 
unable to hear test tones from the electronic equipment used 
to perform his job.

The Veteran's private medical records and VA outpatient 
records show the Veteran had a L5-S1 semi-hemilaminectomy in 
1978, right total knee arthroplasty in 1990, a left total 
knee arthroplasty in 1991, a repeat left total knee 
arthroplasty in 2004, a repeat right total knee arthroplasty 
in 2006, and a lumbar fusion of L4-5, with an L3 and L5 
laminectomy in 2007.  The records also include numerous 
treatments for these disabilities.


The Veteran was afforded multiple VA examinations for his 
various disabilities.  In January 2008, the Veteran was 
afforded a VA examination for his back.  The Veteran reported 
constant pain in his back, and weakness and numbness in his 
right foot, to the point where he sometimes dragged his foot.  
The Veteran was diagnosed with status post lumbar spine 
fusion with unilateral cage placement, lumbar spine stenosis, 
and degenerative disc disease.

The Veteran was afforded a VA examination for hearing loss in 
October 2008.  The audiological examination revealed mild to 
profound sensorineural hearing loss, with word recognition 
scores at 60 percent bilaterally at elevated presentation 
levels.  The examiner opined that due to the configuration 
and degree of hearing impairment, and specifically the poor 
word recognition ability, the Veteran's hearing impairment 
would restrict him from working in any job involving 
hazardous noise exposure, any position involving telephone 
usage, any employment involving frequent verbal communication 
with the general public, and any position in which the 
ability to hear verbal warnings or alarms could result in 
danger to himself or others.

The Veteran was afforded a VA examination for the purpose of 
determining entitlement to TDIU in December 2008.  The 
Veteran reported being independent in activities of daily 
living, but he stated he could not stand more than 20 
minutes, walk more than one to one and a half blocks, or sit 
for any extended period of time.  He also stated that his 
decreased functional capacity caused aggravation and 
depression, which also kept him from employment.  The Veteran 
reported he was able to perform exercises in a pool, but was 
unable to do any yard work or household chores.  The Veteran 
stated he had constant discomfort in his knees, and could not 
crawl on his knees or climb a ladder.  Additionally, the 
Veteran reported constant pain across his lower back with 
episodic flares of worsening pain aggravated by walking.  The 
examiner noted that the Veteran had a mildly antalgic gait 
with left foot slapping.  Examination of the spine revealed 
forward flexion to 70 degrees with complaints of pain and 
stiffness, extension to 20 degrees with pain and stiffness, 
and right and left lateral rotation to 30 degrees.  
Examination of the knees revealed a flexion to 100 degrees, 
bilaterally, limited by pain and stiffness.  The examiner 
opined that despite the Veteran's subjective complaints and 
frustration with functional limitations, he presented no 
functional limitations at the examination that would preclude 
him from having a sedentary job.

Despite the VA examiner's opinion from December 2008, the 
Board finds there is evidence that the Veteran is 
unemployable due to his service-connected disabilities.  
Primarily, the Veteran is rendered unemployable by his knees, 
back, and hearing loss disabilities.  Although he is able to 
remain fairly active, the Veteran is limited in his ability 
to walk, kneel, or even sit.  Also, he had a long career that 
involved climbing and kneeling, and he is unable to perform 
those activities.  The Veteran's disabilities even affect his 
ability to perform yard work and household chores.  

The Board also finds that the Veteran is precluded from 
having a sedentary job as sitting is painful due to the 
multiple back surgeries.  Also, the ranges of motion of his 
back and knees are limited, as evidenced in the VA 
examination of December 2008.  Furthermore, the Veteran's 
hearing loss, rated at 40 percent, significantly affects his 
ability to hear conversations, especially over the telephone, 
or having verbal communication with the general public, as 
noted in the VA examination from October 2008.  

Therefore, taking into consideration the current severity of 
the Veteran's service-connected disabilities, considering 
that the Veteran currently has a combined rating of 90 
percent, and resolving all doubt in the Veteran's favor, the 
Board finds that entitlement to individual unemployability is 
warranted. 


ORDER

A total rating based on individual unemployability is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


